Title: John Adams’ Authorization to Accept Bills of Exchange Drawn on Henry Laurens, 28 October 1780
From: Continental Congress,Thomson, Charles
To: Adams, John


     
      In Congress 28th Octor. 1780
     
     Resolved, That the Honble. John Adams be and hereby is authorised and instructed to accept the bills of Exchange drawn on the Honble. Henry Lawrens in pursuance of the resolution of Congress of the 6th. instant in the same manner as he is authorised and instructed to accept those heretofore drawn on Mr. Lawrens according to the resolution of November 23d. 1779, and in case of the absence of Mr. Adams the authority hereby granted be and is hereby extended to the Honble. Francis Dana.
     
      Extract from the Minutes
      Chas Thomson Secy.
     
    